E comDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/31/2022 has been entered. Claims 1-4 and 6-21 remain pending in the application. Claims 5, 22 and 23 have been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20170281982 A1, of record, hereinafter Zhu) in view of Carter et al. (US 20060052701 A1, hereinafter “Carter”).

Regarding claim 1, Zhu teaches a system for treating target tissue in a target volume comprising a plurality of target regions (ultrasound imaging and therapy system [0005]; ultrasound data or information within a cavity (e.g., vaginal cavity, uterine cavity, ear canal, rectal cavity) proximate to and/or containing a region of interest (e.g., organ, blood vessel, fallopian tube(s)) of the patient [0026]) , the system comprising:
an ultrasound transducer for transmitting ultrasound waves having two or more frequencies (first center frequency….second center frequency [0102]); and
a controller configured to (controllers [0135]):
cause the ultrasound transducer to transmit a first series of ultrasound waves having a first frequency (may define a first center frequency for treatment locations [0102]) to a first one of target regions (proximate to the transducer array [0102]); 
Zhu teaches that the ultrasound transducer to transmit a second series of ultrasound waves having a second frequency, different from the first frequency (second center frequency [0102]; if there are two different frequencies utilized, one is higher than the other), to a second one of the target regions, different from the first one of the target regions (distal from the transducer array [0102];The target information may include a distance, orientation, relative position, boundary locations and/or the like of the anatomical target relative to a reference position on the transducer array 112 [0031]), but does not explicitly disclose that the ultrasound transducer transmits second series of ultrasound waves having a second frequency, based on different vascularities of the first and second ones of the target regions. Carter is considered analogous to the instant application as an ultrasound system is disclosed (abstract). 
Carter teaches cause the ultrasound transducer to transmit a second series of ultrasound waves having a second frequency (an array of therapeutic transducers having a variable focal length can be employed… such arrays offer the benefit of enabling therapy probes having multiple focal lengths to be achieved… When a therapy probe including an array of therapy transducers having variable focal lengths is employed, and the initial positioning of the therapy probe does not result in the focal point of the therapy transducers being properly positioned relative to the vascular system, the array can be controlled so as to vary the focal length of the therapy transducers until the focal point is properly positioned [0031]), different from the first frequency (HIFU excitation frequency generator 56 is used to generate the desired frequency [0035]; in an array of therapy transducers where the frequency and focal length in each transducer can be controlled, the frequency and focal length emitted from one transducer can be different from another), to a second one of the target regions, different from the first one of the target regions (By storing the image of each treatment site to which the HIFU therapy has previously been administered during a current session, it is possible for a clinician to target spaced-apart treatment sites in a target area [0042]), based on different vascularities of the first and second ones of the target regions (A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved.  [0034]; A HIFU excitation frequency generator 56 is used to generate the desired frequency for the HIFU wave, and a power amplifier 58 is used to amplify the signal produced by the HIFU excitation frequency generator to achieve the desired energy level of the HIFU wave; power amplifier 58 is thus adjustable to obtain a desired energy level for the HIFU wave [0035]; By storing the image of each treatment site to which the HIFU therapy has previously been administered during a current session, it is possible for a clinician to target spaced-apart treatment sites in a target area, thereby ensuring the HIFU therapy has been administered to all of the desired portion of a tumor or other structure in the patient's body [0042]; Once tumor 110 b has been located, therapy transducer 102 b is focused on the desired portion of the vasculature supplying nutrients to the tumor, and HIFU therapy is administered to a treatment site 112 b, until the desired therapeutic effect is achieved [0054]; targeting spaced-apart areas/sites in an image would inherently allow for targeting two different regions with differing vasculature; further, the energy and frequency of ultrasound waves delivered to each portion of vasculature is adjustable, which implicitly allows for delivering different amounts of ultrasound energy and frequency to each portion of vasculature).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu by transmitting a second series of ultrasound waves having a second frequency, different from the first frequency, to a second one of the target regions, different from the first one of the target region, based on different vascularities of at the first and second ones of the target regions, as taught by Carter, in order to achieve healthy tissue not being damaged, as suggested by Carter ([0050]). 

Regarding claim 2, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu  further teaches a system wherein the first frequency is higher than the second frequency (the focal point 1008 may correspond to a region or surface area of the anatomical target 912 (e.g., the target location) that may be exposed to or interact with the HIFU signals [0100]; The HIFU parameters may define a depth range, center frequency, amplitude or intensity, sweep angle arc, and/or the like over which the HIFU therapy is delivered by the transducer array 112 based on targeting information; or example, a HIFU signal having a center frequency of one MHz may have a focal point 1008 with a diameter of eight to twelve millimeters at a distance of twenty millimeters from the reference position 1010. In another example, a HIFU signal having a center frequency of two MHz may have a focal point 1008 with a diameter of eight to twelve millimeters at a distance of ten millimeters [0101]; implicitly allows for one frequency to be higher than the other based off the characteristics of the region, further, if there are two different frequencies utilized, one will be higher than the other). 

Regarding claim 3, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches the system wherein first target region having higher vascularity (diagnostic control circuit 136 may update the ultrasound image shown [0109]; The intra-cavity ultrasound probe 126 may be configured to acquire ultrasound data or information … containing a region of interest (e.g., organ, blood vessel, fallopian tube(s)) of the patient for generating one or more ultrasound images [0026]; this would implicitly allow the user to visualize vascularity to determine if the first region has higher vascularity than the second region given some training) than the second target region (In connection with FIG. 11 the diagnostic control circuit 136 may define a plurality of depth ranges 1102, 1104 and sweep angle arcs 1106, 1108 based on a size of a target location 1120….the diagnostic control circuit 136 may define a first center frequency for treatment locations proximate to the transducer array 808 and a second center frequency of the HIFU signals in connection with treatment locations distal from the transducer array 808 [0102]; fig. 11 shows two target regions with two different depths, 1102 and 1104). 

	Regarding claim 4, Zhu does not teach the system, further comprising a monitoring system for measuring the vascularity associated with at least one of the target regions and/or a non-target region. Carter, however, teaches a monitoring system for measuring the vascularity associated with at least one of the target regions and/or a non-target region (monitoring display 460 and image 463, the clinician can change the relative positions (one or both) of ultrasound imaging probe 456 and HIFU therapy probe 452 [0047]; selectively targeting vascular structures [0058]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu by including a monitoring system for measuring the vascularity associated with at least one of the target regions and/or a non-target region, as taught by Carter, in order to achieve healthy tissue not being damaged, as suggested by Carter ([0050]). 

	Regarding claim 6,  Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches the system the system further comprising memory (the diagnostic control circuit 136 may execute instructions stored on a tangible and non-transitory computer readable medium (e.g., the memory 140) to perform one or more operations [0041]) for storing a treatment plan (the diagnostic control circuit 136 may direct the transducer array 112 to deliver HIFU therapy at a treatment location based on target information derived from an ultrasound image [0027]). Zhu, however, does not teach a treatment plan specifying vascularity and parameter values associated with the ultrasound transducer for transmitting the first series and second series of ultrasound waves based at least in part on the vascularity. Carter teaches a treatment plan specifying vascularity and parameter values associated with the ultrasound transducer for transmitting the first series and second series of ultrasound waves (A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved… Thus, the user will have to selectively adjust HIFU duration circuit 52 to obtain a noise-free image of treatment site 38, while providing a sufficient level of energy to the treatment site to effect the desired therapeutic effect in an acceptable time [0034]; the time and ultrasound frequency and energy level to reach the desired therapeutic effect are implicitly parameters of the treatment plan that are adjusted according to vascular structure/vascularity) based at least in part on the vascularity (Since each previous treatment site will be visible in the image, it will be apparent that a desired pattern of treatment sites can readily be laid down over the tumor or other structure of interest [0042]; treatment sites refer to vasculature/blood vessels, as described in para. [0050]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu by including a treatment plan specifying vascularity and parameter values associated with the ultrasound transducer for transmitting the first series and second series of ultrasound waves based at least in part on the vascularity, as taught by Carter, in order to achieve healthy tissue not being damaged, as suggested by Carter ([0050]). 

	Regarding claim 7, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches a system wherein the controller (diagnostic control circuit [0109]) is further configured to: 
compare the at least one measured anatomical characteristic with the corresponding at least one anatomical characteristic specified in the treatment plan (diagnostic control circuit 136 may update the ultrasound image shown on the display 138 during delivery of the HIFU therapy. For example, the transducer array 808 may switch to an imaging session during the therapy session to collect the diagnostic ultrasound signals to create the updated ultrasound images (e.g., frames) [0109]) 
and vary at least one of the parameter values associated with the ultrasound transducer based
on the comparison (the diagnostic control circuit 136 may determine whether the HIFU therapy is complete [0114]; may measure an elasticity of the treatment location [0114]; correlation analysis [0114]).
Zhu does not teach a system wherein the controller is further configured to: compare the vascularity measured with the corresponding vascularity specified in the treatment plan; and vary at least one of the parameter values associated with the ultrasound transducer based on the comparison.
Carter, however, teaches a system the controller is further configured to: 
compare the vascularity measured with the corresponding vascularity specified in the treatment plan (Since each previous treatment site will be visible in the image, it will be apparent that a desired pattern of treatment sites can readily be laid down over the tumor or other structure of interest [0042]; Major advantages to real-time imaging of therapeutic HIFU while it is being applied are…it enables the clinician to administer the HIFU therapy in a desired pattern of treatment sites so that, for example, a matrix of blood vessels supplying nutrients in or to a tumor can be treated to inhibit blood flow to the tumor, or to de-bulk the tumor without treating all of the tumor [0050]; imaging a treatment site, which is the vascular  structure/vascularity, and overlaying it with the desired pattern of treatment implicitly allows the user/clinician to compare the plan of the treatment with what was or is going to treated)
and vary at least one of the parameter values associated with the ultrasound transducer based on the comparison (A HIFU duration circuit 52 is used to control the duration of the HIFU wave. A longer duration HIFU wave will apply more energy to the treatment site. Generally, the more energy that is applied to a treatment site, the faster a desired therapeutic effect will be achieved… Thus, the user will have to selectively adjust HIFU duration circuit 52 to obtain a noise-free image of treatment site 38, while providing a sufficient level of energy to the treatment site to effect the desired therapeutic effect in an acceptable time [0034]; the treatment time and ultrasound frequency and energy level to reach the desired therapeutic effect are implicitly parameters of the treatment plan that are associated with vascular structure). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu by including comparison of the vascularity measured with the corresponding vascularity specified in the treatment plan; and vary at least one of the parameter values associated with the ultrasound transducer based on the comparison, as taught by Carter, in order to achieve healthy tissue not being damaged, as suggested by Carter ([0050]). 

Regarding claim 8, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches a system wherein the parameter value comprises at least one of a frequency, a phase, an amplitude (amplitude [0030]) or a sonication duration associated with the ultrasound transducer.

Regarding claim 9, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches a system wherein the controller (the diagnostic control circuit [102]) is further configured to vary the frequency associated with the ultrasound transducer among the two or more frequencies (plurality of center frequencies, depth ranges and sweep angle arcs based on a plurality of target locations [102]).

Regarding claim 11, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches a system wherein the ultrasound transducer comprises a plurality of transducer elements (the second transducer array 650 may be subdivided into a first set of transducer elements 606 and a second set of transducer elements 608 [0084]), the controller being further configured to group the transducer elements into a plurality of transducer groups, each group comprising at least some of the transducer elements and being different from the other groups (diagnostic control circuit 136 may direct the second set of transducer elements 608 to deliver HIFU therapy by generating HIFU signals to the treatment location, during the therapy session. During the therapy session, the first set of transducer elements 608 may be inactive [0084]).

Regarding claim 12, Zhu in view of Carter as modified above teaches the claimed invention as discussed above. Zhu further teaches a system wherein the transducer elements of at least one of the transducer groups extend over a contiguous area (ROI 806 may correspond to one or more areas [0087]).

Claim 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Carter as applied to claim 1 above, further in view of Vitek et al. ( US 20110066032 A1, hereinafter Vitek).

 Regarding claim 10, the combination of Zhu and Carter does not teach the monitoring system comprises a magnetic resonance imaging device. 
Vitek discloses “Asymmetric Ultrasound Phased-Array Transducer” (title). Vitek teaches a system wherein the monitoring comprises a magnetic resonance imaging device (MRI imaging apparatus [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter to have the monitoring system comprises a magnetic resonance imaging device, as taught by Vitek, in order to have better anatomical detection during a single scan. 

Regarding claim 13, the combination of Zhu and Carter does not teach a system wherein the controller is further configured to cause a first one of the transducer groups to transmit the first series of ultrasound waves having the first frequency and a second one, different from the first one, of the transducer groups to transmit the second series of ultrasound waves having the second frequency.  
Vitek, however, teaches a system wherein the controller (controller [0021]) is further configured to cause a first one of the transducer groups to transmit the first series of ultrasound waves having the first frequency and a second one, different from the first one (plurality of ultrasound transducer elements arranged in a two-dimensional (planar or non-planar) phased array including first and second regions [0009]; Regions of the transducer array that are designed for different functions may benefit from different operating frequencies [0021]) of the transducer groups to transmit the second series of ultrasound waves having the second frequency (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; the grouping of transducers and driving each region independently implicitly allows for two transducers that can transmit different frequencies in two different series). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter to have the  controller further configured to cause a first one of the transducer groups to transmit the first series of ultrasound waves having the first frequency and a second one, different from the first one, of the transducer groups to transmit the second series of ultrasound waves having the second frequency, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]). 
	
	Regarding claim 14, the combination of Zhu, Carter, and Vitek does not teach a system wherein the transducer elements in each of the first one and the second one of the transducer groups form discrete areas.
	Vitek, however, teaches a system wherein the transducer elements in each of the first
one and the second one of the transducer groups form discrete areas (The data may specify the number of transducer regions, the element groupings for each region, frequency constraints for each region or group, as well as other operational parameters of the transducers [0028]); this implicitly allows for the two transducer groups to cover to form separate discrete areas). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu, Carter, and Vitek to have the transducer elements in each of the first one and the second one of the transducer groups form discrete areas, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]). 

Regarding claim 15, the combination of Zhu, Carter, and Vitek does not teach a system wherein at least some of the discrete areas in the first and second transducer groups are interspersed.
Vitek teaches a system wherein at least some of the discrete areas in the first and second transducer groups are interspersed ( the transducer elements may be grouped [0020]; Thus, the controller facilitates the dynamic adjustment and configuration of elements within the transducer system based on a particular clinical application and a particular desired location of the focus within the anatomy [0027]; The data may specify the number of transducer regions, the element groupings for each region, frequency constraints for each region or group, as well as other operational parameters of the transducers [0028];  The first region 302 is designed for lateral steering along the long axis 304 of the transducer array (i.e., left/right). Most of its elements are grouped in a direction perpendicular to that axis, with smaller groupings of four elements flanking the boundaries of the array. The center region 306 has planar steering capabilities, enabling steering along both axes of the transducer array (i.e., left/right and up/down). In this region 306, transducer elements are grouped in pairs [0023]; as shown in fig. 3, regions 302 and 306 are the first and second transducer groups as claimed,  which comprise of multiple, adjustable transducers made of discrete areas, which can be seen in annotated Fig. 3 below)

    PNG
    media_image1.png
    467
    591
    media_image1.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu, Carter, and Vitek to have at least some of the discrete areas in the first and second transducer groups are interspersed, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 16, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]), but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from different transducer elements.
Vitek teaches a system wherein the controller (controller [0021])  being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from different transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter, to have the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from different transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 17, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]), but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from different transducer elements. 
Vitek teaches the controller (controller [0021])  being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from different transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows the two series of ultrasound waves to be sequentially transmitted). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter, to have the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from different transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 18, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]), but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be cyclically transmitted from different transducer elements.
Vitek teaches teach the controller (controller [0021])   being further configured to cause the first and second series of ultrasound waves to be cyclically transmitted from different transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows for the first and second series of ultrasound waves to be programmed to be cyclically transmitted from different transducer elements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter, to have the controller being further configured to cause the first and second series of ultrasound waves to be cyclically transmitted from different transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 19, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]), but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements.
Vitek teaches the controller (controller [0021]) being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows programming of the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter, to have the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 20, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]), but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements.
Vitek teaches the controller (controller [0021]) being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows programming of the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter, to have the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Carter, further in view of Vortman et al. (US 20100030076 A1, hereinafter Vortman).

Regarding claim 21, the combination of Zhu and Carter does not teach a system wherein the controller is further configured to cause the ultrasound transducer to transmit the first series and second series of ultrasound waves having an energy level above a predetermined level for target treatment. 
Vortman discloses “Systems And Methods For Simultaneously Treating Multiple Target Sites” and is in applicant’s field of endeavor of A61N7/00. Vortman teaches a system wherein the controller (controller [0038]) is further configured to cause the ultrasound transducer to transmit the first series and second series of ultrasound waves (Each group of transducer elements may be independently controllable [0011]) having an energy level above a predetermined level for target treatment (Therefore, in some embodiments, overlap thresholds are established and used to limit the amount (in terms of energy density, time or both) that two or more beams may pass through the same tissue [0036]; the threshold is the predetermined level that establishes the energy level that is required to treat the tissue that implicitly allows for certain treatments above an energy level without overheating tissue that may be covered with multiple beams of energy). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Zhu and Carter, to have the controller further configured to cause the ultrasound transducer to transmit the first series and second series of ultrasound waves having an energy level above a predetermined level for target treatment, as taught by Vortman, in order to decrease treatment time and reduce or even eliminate heating of non-targeted tissue, as suggested by Vortman ([0005]).  

Response to Arguments
Applicant’s arguments, see remarks page 7, filed 08/31/2022, with respect to 35 U.S.C. 112(b) rejections of claims 8-9, 16, and 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of non-final office action mailed 06/02/2022 has been withdrawn. 
Applicant argues on page 7-8 that the previous rejection fails to address the newly added limitations to claim 1 related to  the ultrasound transducer transmitting ultrasound waves based on different vascularities of at the first and second ones of the target regions. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Carter et al. (US 20060052701 A1, hereinafter “Carter”) to disclose these limitations in the claim. Accordingly, this argument is moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./             Examiner, Art Unit 3793           



/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793